Case 18-28393     Doc 36    Filed 09/16/19 Entered 09/16/19 14:54:58       Desc Main
                              Document     Page 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
      IN THE MATTER OF                     IN PROCEEDINGS
                                           UNDER CHAPTER 13
      ASIA IBRAHIM,
                                           CASE NO. 18-28393
                    DEBTOR                 JUDGE: Barnes
                                NOTICE OF MOTION
Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Marilyn Marshall, 224 South Michigan, Ste 800, Chicago, IL 60604
David M. Siegel, David M. Siegel & Associates, 790 Chaddick Dr., Wheeling, IL 60090
Notified via US Postal Service
Asia Ibrahim, 9521 Lawler Avenue, Skokie, IL 60077

       Please take notice that on the 26th day of September, 2019, at the hour of 9:30
a.m. or as soon thereafter as I may be heard, I shall appear before the Honorable Judge
Timothy A. Barnes, Courtroom 744 at the United States Bankruptcy Court, 219 S
Dearborn, Chicago, IL 60604 or before any other Bankruptcy Judge who may be
presiding in his/her place and stead and shall then and there present the accompanying
motion. At that time and place you may attend if you so choose.
Case 18-28393      Doc 36     Filed 09/16/19 Entered 09/16/19 14:54:58         Desc Main
                                Document     Page 2 of 5




                                AFFIDAVIT OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtor at the address listed below.
Said copy was placed in an envelope addressed as listed below and placed in the U.S.
Mail on September 16, 2019, with first class postage prepaid. All other parties entitled to
notice received such notice electronically, through the office of the Clerk of the Court.

                                   Respectfully Submitted,


                                   /s/ Michael J. Kalkowski
                                   Mike Kalkowski ARDC #6185654
                                   Richard B. Aronow ARDC# 03123969
                                   Michael N. Burke ARDC#6291435
                                   Shapiro Kreisman & Associates, LLC
                                   2121 Waukegan Road, Suite 301
                                   Bannockburn, IL 60015
                                   (847) 291-1717
                                   Attorneys for Movant
                                   18-088768

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
Case 18-28393       Doc 36    Filed 09/16/19 Entered 09/16/19 14:54:58        Desc Main
                                Document     Page 3 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

        IN THE MATTER OF                       IN PROCEEDINGS
                                               UNDER CHAPTER 13
        ASIA IBRAHIM,
                                               NO. 18-28393
                    DEBTOR                     JUDGE: Barnes

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
                          DISMISSAL OF THE CASE

        NOW COMES the Movant, Wells Fargo Bank, N.A., by and through its attorneys,

Shapiro Kreisman & Associates, LLC, and states as follows:

1.      On October 9, 2018, the above-named Debtor filed a Petition pursuant to 11 USC

§ 1301, et. seq. and a Plan which was confirmed on February 14, 2019.

2.      A material term of said plan called for the Debtor to make post-petition monthly

mortgage payments directly to the Movant commencing with the installment that came

due on November 1, 2018.

3.      Notwithstanding said material term, as of September 11, 2019, said post-petition

mortgage payments are in default in the amount of $7,535.83:

6/1/2019 - 9/1/2019 monthly payments      =$                               7,556.80
at $1,889.20 each
Suspense balance                          =$                                (20.97)



TOTAL                                     =$                              7,535.83
Case 18-28393       Doc 36     Filed 09/16/19 Entered 09/16/19 14:54:58           Desc Main
                                 Document     Page 4 of 5




4.     By failing to make current mortgage payments, the Debtor has failed to provide

the Movant with adequate protection for its security, contrary to the requirements of the

Bankruptcy Code.

5.     Debtor(s) executed a promissory note secured by a mortgage or deed of trust.

The promissory note is either payable to Movant or has been duly endorsed. Movant,

directly or through an agent, has possession of the promissory note. Movant is the

original mortgagee or beneficiary or the assignee of the mortgage or deed of trust.

6.     That the Movant adopts the facts set forth in the Statement of Default as

additional allegations in support of this motion.

7.     This failure constitutes a material default entitling Movant to relief pursuant to 11

U.S.C. §362(d).

8.     For the reasons set forth above, it would be inequitable to delay the enforcement

of any order modifying the automatic stay with respect to the Movant.

       WHEREFORE, Wells Fargo Bank, N.A., moves this Honorable Court to modify

the automatic stay to allow Wells Fargo Bank, N.A. to foreclose the mortgage on the

property located at: 9521 Lawler Avenue, Skokie, IL 60077 or to take action, with respect

to this real property, as set forth under applicable non-bankruptcy law such as

modification, short sale, and other loss mitigation options; that the unpaid portion of any

proof of claim or stipulation calling for payment of the debt secured by that mortgage be

withdrawn for purposes of these proceedings only and that Federal Bankruptcy Rule
Case 18-28393     Doc 36    Filed 09/16/19 Entered 09/16/19 14:54:58      Desc Main
                              Document     Page 5 of 5




4001(a)(3) be waived or dismiss the case.




                                Respectfully submitted,

                                /s/ Michael J. Kalkowski_____________
                                Attorney for Wells Fargo Bank, N.A.


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
18-088768

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
